Citation Nr: 1708782	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-22 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right a knee disability, to include as secondary to the left ankle disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to the left and right ankle disabilities.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to an increased rating in excess of 20 percent disabling for mechanical back pain due to chronic muscle strain.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to January 2000 and from February 2002 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes a June 2010 letter from the Veteran's representative labeled as a notice of disagreement (NOD) was accepted in lieu of a Form 9.  The letter followed a statement of the case (SOC) in June 2010.  The Veteran later filed a Form 9 requesting a Board hearing in September 2010.  Subsequently, he withdrew the request in September 2010.

The claim previously appeared before the Board in May 2015.  The Board denied service connection for right and left knee disability along with remanding claims for left shoulder disability, increased rating for low back, and TDIU.  Thereafter, the Veteran appealed the right and left knee disability claims to the United States Court of Appeals for Veterans' Claims (Court).  The Court vacated the portion of the decision denying service connection for the bilateral knee disabilities and left standing the Board's determination that new and material evidence had been submitted to reopen the claim for service connection for the right knee disability.  Following the Court's October 2015 decision the Board remanded the bilateral knee claims in December 2015 for further development.  Specifically, an addendum opinion was ordered to address whether the bilateral service-connected ankle disabilities had aggravated either of the Veteran's knees.

The Board finds that the prior remand directives were not substantially complied with.  The May 2015 Board remand directed additional development for the left shoulder disorder, mechanical back, and TDIU claims.  The December 2015 remand addressed the bilateral knee claims.  As will be discussed further below, neither remand substantially complied with the Board's directives, therefore another remand is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's December 2015 remand directed that the Veteran's file be forwarded to the VA examiner who conducted a February 2010 examination to provide an addendum opinion on whether or not the Veteran's service-connected ankle disabilities aggravated his knee disabilities.  The examiner found that the ankle disabilities were less likely as not to have aggravated the knee disabilities beyond their natural progression.  However, the examiner's decision was solely focused on the mechanics of an unstable ankle and how anatomically it would not have affected the knees.  In this instance, the Veteran has stated that he has fallen down due to his ankle problems and that such falls have hurt his knees.  The examiner did not address the diagnosed bilateral patellofemoral syndrome of record as to whether or not it was consistent with falling down.  A remand by the Board confers on the Veteran as a matter of law, the right to compliance with the remand directives.  Stegall, 11 Vet. App. at 271.  Thus, an additional remand is necessary to comply with the prior remand directives.

The Board's May 2015 remand specifically asked the examiner to address the Veteran's secondary service connection left shoulder claim based on his ankle instability, which he alleged resulted in him falling and injuring his shoulder.  In VA records from October 2010 to April 2012, the Veteran asserted during treatment in October 2011 that he fell on his left shoulder in approximately 2000.  He further stated that since the fall he had experienced problems with his left shoulder.  The examiner recorded diminished range of motion with regard to left shoulder flexion and internal rotation.  Imaging studies of the left shoulder in April 2012 showed signs of AC separation from a previous trauma.  At the time of the examination the Veteran complained of numbness and tingling on his left side, which had been present for about two years.  The February 2016 VA medical opinion did not address the Veteran's lay statements with regard to his treatment in October 2011 and April 2012.  Thus, the Board's directive in the May 2015 remand has not been substantially complied with and the Veteran must be scheduled for another examination.

With regard to the Veteran's mechanical back claim, during the pendency of the appeal a recent decision by the United States Court of Appeals for Veterans Claims (Court) requires that VA examinations for rating issues involving joints must include range of motion testing of the joint in the following areas:  (1) active motion; (2) passive motion; (3) weight-bearing; and (4) nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran's VA spine examination in July 2009 did not provide the range of motion tests required by Correia.

Additionally, the issue of total disability rating based on individual unemployability (TDIU) has been raised by the record.  See VA Form 9, September 2010.  As such, it is considered a component of the instant appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, on remand the examiner is asked to comment as to expected limitations in the workplace caused by his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Provide a copy of the claims file to the VA examiner who conducted the October 2016 examination and request an addendum opinion.  If that examiner is not available, then the Veteran should be schedule with another examiner to determine the nature and etiology of his knee disabilities.  The examiner must review the entire claims file and must note such review in the examination report.

Regardless of who offers the opinion, the examiner should address the following questions:

a)  Is it at least likely as not (a greater than 50% probability) that the patellofemoral syndrome of the knees is consistent with a fall?

b)  Is it at least likely as not (a 50% or greater probability) that the currently diagnosed knee disabilities could be caused or aggravated as a result of the Veteran's falling down due to his service-connected ankle disabilities?

The examiner is advised that the Veteran is competent to report his symptoms and history, thus his statements regarding falling down are conceded.  His lay statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion must be given.

2.  Schedule the Veteran for a VA joints examination to determine the nature and etiology of his left shoulder disability.  Ask the examiner to review the claims file in order to be familiar with the medical history of his disorder.  The examiner is asked to discuss the following:

a)  Is the Veteran's current left shoulder disability at least as likely as not to have had its onset in service or is otherwise related to service?

b)  Is it at least likely as not (a 50 percent or greater probability) that the Veteran's service-connected ankle instability caused the left shoulder disability?

c)  Is it at least likely as not (a 50 percent or greater probability) that the Veteran's service-connected ankle disabilities aggravated (increased in disability beyond the natural progression) the left shoulder disability.

The examiner must specifically address the Veteran's service treatment and lay statements in October 2011 and April 2012 VA treatment records.

The examiner is advised that the Veteran is competent to report his symptoms and his history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific type of shoulder disability in the appellant's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.

3.  Schedule the Veteran for a VA spine examination.  Ask the examiner to review the claims file in order to be familiar with the medical history of his disorder.  The examiner is asked to discuss the following:

The examiner should conduct range of motion testing for the lower back and provide an opinion as to range of motion, including based on  (1)  active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight bearing motions.  

The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  This should be expressed in degrees of lost motion.  If the examiner cannot respond without resorting to speculation, he or she should explain why it would be speculative to respond.

Finally, the examiner should comment as to the expected limitations in the workplace as a result of the Veteran's lower back disability.  For example, would the Veteran be precluded from work involving prolonged standing or sitting?  Would his knee disabilities prevent bending activities?  Would he at least as likely as not be capable of sedentary work?

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




